


SEPARATION AGREEMENT AND GENERAL RELEASE
THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”), dated as of
January 5, 2015, is made by and between Intrepid Potash, Inc., a Delaware
corporation (the “Corporation”), and Martin D. Litt (“Executive”).
WHEREAS, Executive’s service as the Executive Vice President, General Counsel,
and Secretary of the Corporation will terminate effective as of January 5, 2015;
WHEREAS, Executive will provide transition services as a non-executive officer
employee of the Corporation from January 6, 2015, through March 6, 2015 (the
“Termination Date”); and
WHEREAS, the Corporation and Executive (collectively the “Parties”) desire to
enter into this Agreement, which sets forth certain terms relating to the
termination of Executive’s employment and provides for certain payments and
benefits that will be made to Executive as a result of his termination of
employment.
NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, together with other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.Termination of Employment.
(a)    The Parties acknowledge and agree that (i) Executive’s service as the
Executive Vice President, General Counsel, and Secretary of the Corporation will
terminate effective as of January 5, 2015, and (ii) Executive’s employment with
the Corporation and its affiliates will terminate as of the Termination Date.
Executive has resigned or hereby resigns all positions he has held as an officer
of the Corporation and its subsidiaries and affiliates, effective as of January
5, 2015, and will promptly execute such documents and take such actions as may
be necessary or reasonably requested by the Corporation to further effectuate or
further memorialize the resignation from such positions. From January 6, 2015,
through the Termination Date, Executive will provide such transitional services
as are reasonably requested by the Chief Executive Officer of the Corporation or
his designee from time to time.
(b)    On the Termination Date, the Corporation will pay Executive a lump sum
cash payment in respect of Executive’s (i) accrued but unpaid base salary earned
through the Termination Date, and (ii) accrued but unused vacation time earned
through the Termination Date. In addition, the Corporation will reimburse
Executive for all business expenses incurred on behalf of the Corporation
through the Termination Date, in accordance with the Corporation’s policies with
respect to the reimbursement of expenses.
2.    Severance Payments and Benefits. If Executive (a) executes this Agreement
effective as of January 5, 2015, (b) re-executes this Agreement on or after the
Termination Date (the “Re-Execution”) and the revocation period described in
Section 8 hereof with respect to the Re-Execution expires within 30 days after
the Termination Date (the date on which such revocation period expires, the
“Release Effective Date”) and (c) continues to comply with his fiduciary
obligations to the Corporation and the terms of this Agreement, then Executive
will be entitled to the following (the “Severance Benefits”):
A lump sum cash payment equal to $108,333, payable on the first regularly
scheduled payroll date following the Release Effective Date in accordance with
the Corporation’s normal payroll practices.
3.    Executive Acknowledgements and Covenants. Executive acknowledges that the
Corporation has provided him with all monies and benefits to which he is owed
and that the Corporation’s agreement to provide the Severance Benefits is solely
in exchange for the promises, releases and agreements of Executive set forth in
this Agreement. Executive further acknowledges that such Severance Benefits do
not constitute an admission by the “Releasees” (as defined below) of liability
or of violation of any applicable law or regulation. The Releasees expressly
deny any liability or alleged violation and state this arrangement has been made
in recognition of Executive’s service to the Corporation and for the purpose of
compromising any and all claims of Executive without the cost and burden of
litigation. Executive acknowledges and agrees that the confidentiality,
non-solicitation, and non-disparagement provisions in Section 6 of this
Agreement will continue to apply after the Termination Date. Executive
acknowledges and agrees that he is required to execute this Agreement and
continue to comply with the terms of this Agreement as a condition to receiving
the Severance Benefits, and would not be entitled to the Severance Benefits if
he did not do so.
4.    General Release of Claims.
(a)    Executive and his heirs, personal representatives, successors and
assigns, hereby forever release, remise and discharge the Corporation and its
subsidiaries, and each of their past, present, and future officers, directors,
shareholders, members, employees, trustees, agents, representatives, affiliates,
successors and assigns (collectively referenced herein as “Releasees”) from any
and all claims, claims for relief, demands, actions and causes of action of any
kind or description whatsoever, known or unknown, whether arising out of
contract, tort, statute, treaty or otherwise, in law or in equity, which
Executive now has, has had, or may hereafter have against any of the Releasees
(i) from the beginning of time through the date upon which Executive signs this
Agreement, and/or (ii) arising from, connected with, or in any way growing out
of, or related to, directly or indirectly, (A) Executive’s service as an
officer, director or employee, as the case may be, of the Corporation and its
subsidiaries and affiliates, (B) any transaction prior to the date upon which
Executive signs this Agreement and all effects, consequences, losses and damages
relating thereto, (C) all cash incentive awards, and all equity or equity-based
awards granted, or promised to be granted, by the Corporation to Executive and
(D) Executive’s termination of employment with the Corporation under the common
law or any federal or state statute, including, but not limited to, all claims
arising under Title VII of the Civil Rights Act of 1964, as amended; The Civil
Rights Act of 1991, as amended; The Equal Pay Act; the False Claims Act, 31
U.S.C.A. § 3730, as amended, including, but not limited to, any right to
personal gain with respect to any claim asserted under its “qui tam” provisions;
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
The Employee Retirement Income Security Act of 1974, as amended; The Immigration
Reform and Control Act, as amended; The Americans with Disabilities Act of 1990,
as amended; The Age Discrimination in Employment Act of 1967, as amended
(“ADEA”); The Older Workers’ Benefit Protection Act of 1990, as amended; The
Workers Adjustment and Retraining Notification Act, as amended; The Occupational
Safety and Health Act, as amended; The Fair Labor Standards Act of 1938; Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”); any other
federal, state or local civil or human rights law or any other local, state or
federal law, regulation or ordinance; any public policy, contract, tort, or
common law; or any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters.
(b)    Notwithstanding the foregoing, nothing in this Agreement will release or
waive any rights or claims Executive may have: (i) under this Agreement or to
the Severance Benefits; (ii) for indemnification under any written
indemnification agreement by and between Executive and the Corporation and/or
under applicable law or the Corporation’s charter or bylaws; (iii) under any
applicable insurance coverage(s) (including, without limitation, COBRA rights);
(iv) with respect to any accrued and vested benefits under any tax-qualified
retirement plans of the Corporation; (v) with respect to any claims that cannot
be waived by operation of law; (vi) with respect to any claims which may arise
after Executive signs this Agreement; or (vii) with respect to Executive’s right
to challenge the validity of the release under the ADEA.
(c)    Additionally, while Executive acknowledges and understands that by this
Agreement he foregoes, among other things, any and all past and present rights
to recover money damages or personal relief arising out of Executive’s
employment with the Corporation, the Parties agree that this Agreement shall not
preclude Executive from filing any charge with the Equal Employment Opportunity
Commission, the National Labor Relations Board, or any other governmental agency
or from any way participating in any investigation, hearing, or proceeding of
any government agency.
5.    Affirmations. Executive affirms that he has not filed or caused to be
filed, and is not a party to any claim, complaint, or action against the
Corporation or any of its subsidiaries or affiliates in any forum or form.
Executive also affirms that he has no known workplace injuries or occupational
diseases, and has been provided and has not been denied any leave requested
under the Family and Medical Leave Act. Executive disclaims and waives any right
of reinstatement with the Corporation or any subsidiary or affiliate thereof.
6.    Restrictive Covenants. Executive acknowledges and agrees that he is
subject to the following restrictive covenants, which will continue to apply
after the Termination Date:
(a)    Confidential Information. Except as expressly authorized by the
Corporation, Executive shall not divulge, furnish, make accessible to anyone,
lay claim to, attempt to lay claim to or use, or attempt to use, in any way any
confidential or secret knowledge or information of the Corporation or its
subsidiaries (collectively the “Intrepid Parties”) that Executive has acquired
or become acquainted with or will acquire or become acquainted with during the
period of Executive’s employment with the Corporation, whether developed by
himself or by others, concerning any pricing information, trade secrets,
confidential or business plans or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Intrepid Parties, any customer or dealer lists of the Intrepid Parties, any
confidential or secret development of the Intrepid Parties, or any other
confidential information or secret aspects of the business of the Intrepid
Parties (collectively, “Confidential Information”). Executive acknowledges that
the Confidential Information constitutes a unique and valuable asset of the
Intrepid Parties and represents a substantial investment of time and expense by
the Intrepid Parties, and that any disclosure or other use of the Confidential
Information other than for the sole benefit of the Intrepid Parties would be
wrongful and would cause irreparable harm to the Intrepid Parties. Both during
and after Executive’s employment with the Corporation, Executive shall refrain
from any acts or omissions that would reduce the value of the Confidential
Information. The foregoing obligations of confidentiality shall not apply to any
knowledge or information (i) that is now published or that subsequently becomes
generally publicly known in the form in which it was obtained from the Intrepid
Parties, other than as a direct or indirect result of the breach of this
Agreement by Executive; or (ii) is lawfully obtained by Executive from a third
party, provided that Executive did not have actual knowledge that such third
party was restricted or prohibited from disclosing such information to
Executive. As of the Termination Date, or at such other time as the Corporation
may request, Executive shall return all memoranda, notes, plans, records,
computer tapes and software and other documents and data (and copies thereof)
relating to Confidential Information that Executive may then possess or have
under his control.
(b)    Non-Solicitation. In his capacity as an employee, Executive has met with
and will continue to meet with the Intrepid Parties’ current or prospective
customers, suppliers, partners, licensees or other business relations
(collectively, “Business Relations”) on behalf of the Intrepid Parties, and, as
a consequence of using or associating himself with the Intrepid Parties’ name,
goodwill, and professional reputation, Executive has been placed in a position
where he can develop personal and professional relationships with the Intrepid
Parties’ current and prospective customers. In addition, during the course and
as a result of Executive’s employment, Executive has been or may be provided
certain specialized training or know-how. Executive acknowledges that this
goodwill and reputation, as well as Executive’s knowledge of Confidential
Information and specialized training and know-how, could be used unfairly in
competition against the Intrepid Parties. Executive agrees that during the time
period commencing on January 5, 2015, and terminating on the date that is one
(1) year after the Termination Date, Executive shall not directly or indirectly
through another entity or person (i) induce or attempt to induce any employee of
the Intrepid Parties to leave the employ of the Intrepid Parties, (ii) hire any
person who was employed by the Intrepid Parties at any time during the one-year
period immediately preceding the Termination Date, or (iii) induce or attempt to
induce any current or prospective Business Relation of the Intrepid Parties
(including, without limitation, any business entity that the Intrepid Parties
have contacted in order to make a proposal to enter into a business
relationship) to withdraw, curtail or cease doing business with the Intrepid
Parties.
(c)    Non-Disparagement. Executive will refrain from making statements that
criticize, disparage or ridicule the Intrepid Parties (which, for purposes of
this subparagraph, shall include their directors, agents, officers, employees,
members, or assigns) or that are detrimental to the reputation or image of any
Intrepid Party. Nothing in this subsection will prevent Executive from asserting
his legal rights before an administrative agency or court of law, or from
responding fully and accurately to any question, inquiry or request for
information when required by applicable law or legal process.
7.    Consultation with Attorney; Voluntary Agreement. Executive acknowledges
that (a) the Corporation has advised him of his right to consult with an
attorney of his own choosing prior to executing this Agreement, (b) Executive
has carefully read and fully understands all of the provisions of this
Agreement, and (c) Executive is entering into this Agreement, including the
provisions set forth in Section 4 hereof, knowingly, freely and voluntarily in
exchange for good and valuable consideration.
8.    Revocation. Executive acknowledges that he has been given twenty-one (21)
calendar days to consider the terms of this Agreement, although he may sign it
sooner. Executive agrees that any modifications, material or otherwise, made to
this Agreement do not restart or affect in any manner the original twenty-one
(21) calendar day consideration period. Executive will have seven (7) calendar
days from the dates on which he signs this Agreement to revoke his consent to
the terms of this Agreement. Such revocation must be in writing and sent via
hand delivery or facsimile to the attention of the Corporation’s Executive Vice
President of Human Resources and Risk Management, fax no: (303) 298-7502. Notice
of such revocation must be received within the seven (7) calendar days
referenced above. In the event of such revocation by Executive, this Agreement
will not become effective and Executive will not have any rights to the
Severance Benefits. Provided that Executive does not revoke this Agreement
within such seven-day period, this Agreement will become effective on the eighth
calendar day after the date on which Executive signs it.
9.    Notices. Any notice required or permitted to be given under this Agreement
shall be in writing and shall be properly given if personally delivered,
delivered by overnight courier of national reputation (e.g., FedEx or UPS) or
sent by registered mail, return receipt requested, as follows:
To the Corporation:
Intrepid Potash, Inc.
707 17th Street, Suite 4200
Denver, CO 80202
Attention: Executive Vice President of Human Resources and Risk Management

To Executive:
At the address currently on the Corporation’s records

10.    Governing Law. This Agreement will be governed by and construed and
enforced according to the laws of the State of Colorado, without regard to
conflicts of laws principles thereof.
11.    Taxes. The Corporation may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Corporation is required
to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Corporation shall not
be obligated to guarantee any particular tax result for Executive with respect
to any payment provided hereunder, and Executive shall be responsible for any
taxes imposed on him with respect to any such payment.
12.    Entire Agreement. This Agreement constitutes the entire understanding
between the Parties with respect to the subject matter and supersedes,
terminates, and replaces any prior or contemporaneous understandings or
agreements with respect thereto.
13.    Section 409A. The intent of the Parties is that payments and benefits
under this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separate identified payment for purposes of Section 409A of the Code. The
Corporation makes no representation that any or all of the payments described in
this Agreement will be exempt from or comply with Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to any
such payment.
14.    Modifications. This Agreement may not be changed, amended, or modified
unless done so in a writing signed by the Corporation and Executive.
15.    Outplacement Services. The Corporation agrees to reimburse Executive for
up to $5,000 in individual outplacement services actually used and paid for by
him during the twelve (12)-month period following the Termination Date.  The
scope and providers of any reimbursable outplacement services will be selected
by Executive, who will be reimbursed within forty-five (45) days after
submitting to the Corporation the third-party receipts showing the amounts paid
by him for the services.
[Signature Page Follows]


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
Intrepid Potash, Inc.
 
 
 
 
 
 
Dated: January 5, 2015
By: /s/ James N. Whyte
 
Name: James N. Whyte
 
Title: Executive Vice President of Human
Resources and Risk Management
 
 
 
 
 
 
 
Martin D. Litt
 
 
 
 
 
 
Dated: January 7, 2015
/s/ Martin D. Litt
 
 
Executive hereby re-executes this Agreement on the date set forth below.
 
 
 
Martin D. Litt
 
 
 
 
 
 
Dated:                                , 2015
            




1